NICKELL, JUDGE,
CONCURRING.
I respectfully concur. Despite establishment of the City of Kuttawa in 1871 by Charles Anderson — a successful lawyer, impassioned speaker, and principled public servant — and the generous gift of land for public parks by his progressive heirs, few *512today know much about the founder, who purportedly was also an avid naturalist and early landscape architect. Thus, while concurring with the majority opinion in whole, I simply wish to place the present controversy6 in context by providing some interesting historical perspective.
According to the Ohio History Connection, a private Ohio historic preservation society chartered in 1885:
Anderson was born near Louisville, Kentucky, on June 1, 1814. His father, Colonel Richard Clough Anderson, had fought in the American Revolution, serving as aide-de-camp to the Marquis de Lafayette. After the war ended, Colo.nel Anderson became a surveyor for the Virginia Military District and was based in Louisville. It was here that Charles Anderson was born at the family’s home known as “Soldier’s Retreat.”
In 1829, Anderson came to Oxford, Ohio, to attend Miami University. He graduated in 1883 and returned to Louisville, where he began to study law in the office of Pirtle and Anderson. After gaining admittance to the bar in 1835, Anderson decided to move to Dayton, Ohio, to set up his own law practice. Within a short time, he met Eliza J. Brown, the daughter of a Dayton merchant. They were married in September 1835. In addition to his legal work, Anderson also was a farmer. He made a name for himself in the community and was elected to a term as Montgomery County’s prosecuting attorney.
Anderson first became involved in state politics in 1844, when he was elected to the Ohio Senate as a Whig. Anderson advocated granting African Americans civil rights and argued, unsuccessfully, that Ohio should repeal its “Black Laws” [views contrary even to several of his own siblings]. In addition, he was involved in the construction of the new statehouse. He only served one term, traveling to Europe for several months after his service was over.
In 1848, Anderson moved his family to Cincinnati so that he could form a law partnership with Rufus King. Although his Cincinnati law practice was successful, around 1855 or 1856 Anderson chose to move back to Dayton. Anderson suffered from poor health at this time. Hoping that a change of climate would improve his health, Anderson moved to a farm that he had purchased in Texas near San Antonio in 1859.
By 1860, reports about the possibility of southern secession and civil war were frequent. Anderson became unpopular in Texas because of his vocal support for the Union. After the American Civil War began [with Texas seceding from the Union and joining the Confederacy], Anderson feared for his family’s safety. As he was attempting to make his way to Mexico with his family, he was arrested. He was taken back to San Antonio and imprisoned. He soon managed to escape to Mexico and was eventually able to return to Dayton.
President Abraham Lincoln sent Anderson to England to seek support for the Union war effort through public speaking. Anderson felt that this role did not contribute enough to the war and soon returned home to the United States. The governor of Ohio gave him *513a commission as a colonel in the Ninety-Third Ohio Volunteer Infantry in 1862. Anderson was severely wounded at the Battle of Stones River. He resigned his commission, believing that he would eventually die from his wounds. Instead, he eventually recovered. Rather than returning to military service, Anderson chose to enter politics once again. In 1868, he ran for lieutenant governor on the Union Party ticket. He was successful and served as lieutenant governor under Unionist governor John Brough.
When Brough died in office on August 29, 1865, Anderson became Ohio’s twenty-seventh governor. Anderson’s time as governor was short. He only served from August 29, 1865, until January 8, 1866, when Brough’s term officially ended [declining to become a candidate for reelection]. Because the Civil War was over by this time, Anderson’s time as governor was relatively uneventful. Anderson chose not to run for political office after leaving his position as governor, returning instead to his law practice in Dayton. In 1870, he moved to Lyon County, Kentucky, in search of a quieter life. Charles Anderson died in Kuttawa, Kentucky, on September 2,1895.7
Anderson was a cousin of John Marshall, fourth Chief Justice of the U.S. Supreme Court, and had ten siblings — only six of whom survived to' adulthood. His best known sibling, a brother, Robert Anderson, was a U.S. Army Major — subsequently promoted to Brigadier General— commanding Union troops stationed at Fort Sumter in Charleston, South Carolina, when the Confederate military bombarded it on April 12, 1861, marking the beginning of the Civil War. Another brother, Richard C. Anderson, Jr., a lawyer, was a member of the Kentucky House of Representatives from 1814-15 and 1821-22, where he served as Speaker in 1822; represented Kentucky in the U.S. House of Representatives from 1817-21; and served as U.S. Minister to Gran Colombia from 1823-26, dying in office of yellow fever.
Having founded, designed, chartered, and developed the City of Kuttawa during the early to mid 1870s, Anderson was eighty-one years of age and a resident of the community when he died. His body is buried beside that of his wife of sixty years, Eliza Jane Anderson, in the peaceful and picturesque Kuttawa Cemetery beneath a large, interesting monument in the shape of a Victorian bed frame, complete with headboard, footboard, and two side boards. Regrettably, the monument is deteriorating and in desperate need of restoration — its engraving quickly fading along with Anderson’s memory.

. As stated in the Appellee’s brief, the present controversy initially arose due, in large part, to the widespread topographical impacts upon the area formerly known as the "Land Between the Rivers,” and the City in particular, owing to flooding that resulted from the 1966 impoundment of Lake Barkley by the Tennessee Valley Authority when the U.S. Army Corps of Engineers completed Barkley Dam on the Cumberland River near Grand Rivers, Kentucky (formerly known as "The Narrows” and "Nickell Station”).


. Some sources indicate Anderson may have actually died while at Paducah, Kentucky, some thirty-five miles distance from the City, though his body was subsequently interred at the Kuttawa Cemetery. See Johnson, Rossi-ter and Brown, John Howard, eds., Twentieth Century Biographical Dictionary of Notable Americans, Vol. I, Boston, MA, USA: The Biographical Society, 1904; and Conover, Charlotte Reeve, Concerning the Forefathers, New York, NY; The Winthrop Press, 1902.